I concur in the result but not in all that is said in subdivision 6 of the opinion. It seems to me that where the advertisement states it is to be paid for at regular advertising rates there is a substantial compliance with the statute. The statement points out that the matter is published as an advertisement at regular rates. The purpose of the statute, I believe, is to prevent candidates from having inserted in newspapers editorial commendations and articles, paid for by them, which appear to be not paid advertisements but opinions or recommendations in their favor coming from the editor or publisher of the newspaper; in other words, to prevent a candidate from purchasing the editorial support of the newspaper without disclosing that it is paid for. The important fact is to disclose that the published matter is paid advertising. The exact amount paid is not important. That is taken care of by requiring the candidate to make itemized reports of all expenditures paid or incurred. We are dealing here with a highly penal statute, and violation thereof must be clearly shown.